Citation Nr: 1611696	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 30 percent disabling prior to April 1, 2014, and 50 percent disabling from that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in relevant part, granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran timely appealed the initial rating assigned.

A June 2014 rating decision assigned a 50 percent rating for PTSD from April 1, 2014, and continued the 30 percent rating assigned prior to April 1, 2014.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in December 2014, and a copy of the hearing transcript is of record in the Veterans Appeals Control and Locator System (VACOLS), the Board's computerized tracking system.

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.   In February 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matters on appeal.

The Veteran and his representative have alleged that his PTSD symptoms render him unemployable and medical opinions discussed below support this assertion.  The issue of entitlement to a TDIU has thus been raised as part of the claim for an increased rating for PTSD, even in the absence of a formal claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.

The Board also notes that, in addition to the paper claims file, there is an electronic claims file.  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  Throughout the pendency of the claim, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, and neither the symptoms nor overall impairment caused by the Veteran's PTSD have more nearly approximated total occupational and social impairment.

2.  The Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection of PTSD.  VCAA notice regarding the service connection claim was furnished to the Veteran in January 2011, prior to the initial February 2012 rating decision.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in February 2011 and May 2014.  For the reasons indicated in the discussion below, the examination reports are adequate to make a determination on the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before a VLJ in December 2014.  At the hearing, the VLJ identified the issue on appeal and discussed the Veteran's psychiatric history and current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's PTSD has been evaluated pursuant to the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which is included under the General Rating Formula for Rating Mental Disorders.  Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms); see also 38 C.F.R. §§ 4.125, 4.126, 4.130.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

III.  Factual Background

The Veteran filed a claim for service connection for PTSD in December 2010.  In a February 2011 statement, the Veteran reported that he had longstanding PTSD symptomatology related to his time in Vietnam that had worsened over the years.

On February 2011 VA examination, the Veteran reported night sweats, flashbacks, nightmares, and memory loss.  He was getting about 3 hours of "restless" sleep each night.  His energy level was low.  He felt a moderate depression 75 percent of the time and mild to moderate anxiety some of the time.  He was irritable about half of the time.  He had flashbacks daily.  On mental status examination, the Veteran's behavior was tense.  His speech was hesitant.  His mood was anxious.  His affect was appropriate to his mood.  There were no indications of depersonalization; however, he did have episodes of derealization or flashbacks on a daily basis.  There were no hallucinations or illusions.  His thought process was logical and goal directed.  There were no preoccupations or obsessions.  There were no delusions.  He denied suicidal or homicidal ideation in the past year.  He was oriented times 3.  Attention and concentration as well as short-term and long-term memory were commensurate with age.  His ability for abstract and insightful thinking was within the normal range.  Common sense reasoning and judgment as well as moral and ethical thinking was within normal limits.  The examiner assigned a GAF of 70, noting that, when the Veteran was working, he was functioning pretty well.  He does not have friends, but he does see family.  His PTSD symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

A July 2011 letter from the Veterans treating licensed clinical social worker (LCSW) indicated that the LCSW had first met the Veteran in the 1980's through the Vietnam Veterans of America (VVA) when other veterans had told the Veteran that he needed to come see him.  He had not been able to face his PTSD at that point even though his life was falling apart.  The Iraq war accelerated his already serious PTSD problems and that led to his feeling he had not had any choice.  The Veteran worked for years at the Naval Shipyard.  He was having increasing difficulties with memory in addition to his ongoing problems with bosses and so he was having more and more trouble staying on the job.  Then the spouse of another Veteran helped him get a night shift inspector's job which allowed him to take "the book" with him and not worry about forgetting things.  He could also stay away from other people by working the night shift.  However, the Veteran could not endure his job and retired early, even though he lost retirement income and suffered financially.  The LCSW found that the Veteran's PTSD has progressively worsened since Vietnam.  His divorce stemmed from his PTSD/drinking and, aside from the VVA, he has been largely socially isolated.  He had difficulty working and without the intervention of the spouse of another Veteran he would have been fired from the shipyard years earlier.  The LCSW found that the Veteran is "completely disabled."

An April 2012 letter from the Veteran's treating LCSW indicated that the Veteran had discussed his February 2011 VA examination with the LCSW and felt that the VA examiner did not thoroughly examine him.  The session was only 17 minutes long.   The LCSW reviewed the report and found that the conclusions drawn by the examiner were not supported by the facts reported.  The LCSW noted that the Veteran's inability to work plus his social isolation are clearly defined in the GAF scale as serious symptoms and are supposed to fall within the 40-50 range.
 
During an April 2014 private psychiatric evaluation, the Veteran reported that he had worked at the Portsmouth Naval Shipyard for many years.  He almost lost his job due to his refusal to travel; he did not feel safe.  He reported working the second shift in order to reduce interpersonal interactions.  The Veteran's wife recalled an incident when the Veteran became enraged and fired shots in the house.  The Veteran and his wife divorced due to his impatience, anger, rage, and social isolation.  They were divorced for 7 years before remarrying.  The Veteran retired early without informing his wife and they struggled financially as a result.  The Veteran could not take the stress of work.  Currently, the Veteran's mood was depressed and anxious.  Sleep remains interrupted by nightmares and sweats.  He continues to experience flashbacks and disassociative events.  He is often angry and impatient.  He does not do well socially.  He is plagued by memories of his tour in Vietnam on a daily basis.  His symptoms are severe and affect him on a daily basis.  His experiences in Vietnam negatively changed every aspect of his life.  He stated that he always feels down and alone.  

On mental status examination, the Veteran was neatly dressed.  He struggled with eye contact, and exhibited hypervigilance.  His mood was depressed and anxious.  He was oriented times 3.  His memory was decreased.  His mood was depressed and his affect was extremely anxious/flat.  No suicidal/homicidal ideation presently, but in the past.  Disassociative events, but no formal thought disorder.  Insight and  motivation were good.  Judgment was compromised at times.  The examiner diagnosed moderate to severe major depressive disorder, and PTSD.

On May 2014 VA examination, symptoms include anxiety, irritability, panic attacks more than once a week, reexperiencing, avoidance and reactivity, low mood and poor motivation, poor sleep and poor memory/concentration, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran's wife indicated that the Veteran becomes particularly anxious and angry if he is pressured to do something social, such as a family gathering, and often has irritable outbursts with her.  On mental status examination, the Veteran was casually dressed.  His mood was depressed and anxious, and his affect was appropriate to mood.  His speech was normal.  His thoughts were linear and logical.  There were no delusions of hallucinations.  He had past suicidal and homicidal ideation.  Attention and concentration were mildly deficient.  Judgment was good.  Problems with memory were noted in exam.

During the December 2014 Board hearing, the Veteran reported that he had thoughts of hurting self or others on a random basis.  He had panic attacks 3 to 4 times per week.   He also had periods of irritability or violence 2 to 3 times per week.  He would often tip over furniture or throw things.  He did not have any friends.  He sees his immediate family but does not confide in them.  He has periods when he does not maintain his hygiene.  For example, he will wear the same clothes a few days in a row.  The Veteran's representative noted that the Veteran had a shaggy beard, and the Veteran explained that he just did not feel like shaving.  He had periods of depression 2 to 3 times per week, during which he will not go anywhere or see anyone.  At times, he forgets where he is going while driving.  He also has short term memory loss, and has to write a note any time his wife asks him to complete a task.  In his previous job, he was able to work the night shift alone, but they had to switch him to the day shift.  He stopped working due to PTSD.  

IV.  Increased Evaluation 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation for his service-connected PTSD for the entire claim period.  The competent and credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  He has exhibited symptoms of suicidal and homicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.

The Board notes the GAF score of 70 noted on the February 2011 VA examination report.  GAF scores alone, however, are not dispositive.  Cline v. Shinseki, 26 Vet.App. 18, 28 (2012) (stating that GAF scores, while probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability"); Brambley v. Principi, 17 Vet.App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  The narratives contained in the evaluations, as well as statements from the Veteran's treating LCSW, the Veteran, and his wife, are more detailed and explanatory, and therefore more probative evidence of the Veteran's psychological symptomatology and overall level of impairment.

The Veteran is not, however, entitled to a higher, 100 percent rating for his PTSD.  Neither the Veteran's symptomatology nor the overall level of impairment associated with his PTSD more closely approximate the schedular criteria required for the 100 percent disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (when determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment).  The above evidence reflects that that the Veteran has not had symptoms of or similar to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, his overall level of impairment has not more nearly approximated total occupational and social impairment.  For example, although the Veteran indicated on the May 2014 VA examination that he did not socialize and was a loner, he also stated that he had a pretty good relationship with his wife and a very good relationship with his two daughters, spending a lot of time with his wife and family and enjoying spending time with his grandchildren.

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.

Finally, the Board has also considered whether an extraschedular rating is appropriate.  38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the referral for an extraschedular rating.  Rather, the Veteran's symptoms-including suicidal ideation, panic attacks, depression, isolation, irritability, and difficulty in adapting to stressful circumstances-are all contemplated by DC 9411. As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the psychiatric symptoms even if not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating.

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, the Board is granting entitlement to a TDIU in the decision below.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating based on the collective impact of multiple disabilities is not warranted in this case.

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  As the preponderance of the evidence is against a higher initial rating or an extraschedular rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

V.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that his PTSD symptomatology renders him unemployable.  The Veteran has been unemployed since 1999.  He previously worked at a Naval Shipyard in quality assurance.  See, e.g., December 2014 Board hearing transcript.

Here, the Veteran satisfies the percentage requirements noted above.  Per the Board's decision, the Veteran's service-connected PTSD is currently rated 70 percent disabling.  The Veteran is also service-connected for tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensably disabling.

The competent and credible evidence of record shows that the Veteran is not currently able to engage in substantially gainful employment due to impairment caused by his service-connected PTSD.  In this regard, the Board notes the conclusions in the July 2011 and April 2014 letters from the Veteran's treating LCSW, indicating that the Veteran is totally disabled from his PTSD.  The LCSW noted the Veteran's limited education and occupational history.  Although the February 2011 VA examiner reached a contrary conclusion, as noted above, the narratives contained in the evaluations, as well as statements from the Veteran's treating LCSW, the Veteran, and his wife, are at least as probative as the conclusions of the February 2011 VA examiner.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above evidence reflects that the significant effects of the Veteran's PTSD on his ability to work render him unable to secure and follow a substantially gainful occupation in light of his limited education and occupational experience.

The evidence is thus at least evenly balanced as to whether the Veteran's service connected PTSD renders him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As noted, although the Veteran did not file a formal claim for a TDIU, the Court has held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial rating, as is the case here.  Rice, 22 Vet. App. at 453.  The Board has therefore adjudicated the issue of entitlement to a TDIU based on the evidence before it.

ORDER

Entitlement to an initial rating of 70 percent, but no higher, is granted for the Veteran's PTSD, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


